Citation Nr: 1455561	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to October 1981, April 1991 to May 1991, May 1999 to July 1999, December 2001 to July 2002, February 2003 to July 2003, December 2006 to January 2007, and from April 2009 to May 2009.  Additionally, he had additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Veteran testified at a personal hearing at the Salt Lake City RO before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Veteran, through his representative, recently submitted additional evidence directly to the Board.  At that time, the Veteran also submitted a written waiver of local consideration of this evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Here, the Veteran has asserted entitlement to service connection for sleep apnea, which he contends is due to his military service.  See Board's hearing transcript dated February 2014.  Specifically, he contends that his sleep apnea is due to heavy pollution exposure in Inirlik, Turkey, while on active duty.  Id.

The Veteran's service treatment records are absent any complaints, treatment or diagnosis of any sleep disorder.  However, he claims his symptomology of sleep apnea originated in 2000.  See Board's hearing Transcript dated February 2014.  In February 2010, a private treatment provider suspected that the Veteran had sleep apnea and treated him with a constant positive airways pressure (CPAP) machine.  In a March 2010 private treatment record, the Veteran was diagnosed with obstructive sleep apnea. 

The Veteran was afforded a VA examination in October 2012, to address his sleep apnea claim.  At that examination, the Veteran was diagnosed with obstructive sleep apnea.  The VA examiner opined that the obstructive sleep apnea is less likely than not related to the Veteran's military service.  The examiner reasoned that there is no medical evidence or service treatment records that supports that the Veteran's obstructive sleep apnea was a result of his military service.   The examiner explained that he had no history of upper airway tissue abnormalities secondary to trauma or acquired during his military service.  The examiner further opined that the Veteran's sleep apnea appears to be secondary to his obesity.  See VA examination report dated October 2012.

Since the October 2012 VA examination, the Veteran has submitted additional evidence in support of his claim, including a statement from his spouse, dated February 2014, which detailed the Veteran's sleep apnea history since 2005.  Additionally, two separate statements, both dated July 2014, allege that the Veteran was exposed to chemicals during his active duty deployments and while employed at the National Guard.  Each statement provided a list of chemicals that the Veteran was exposed to during his military service.  

Given the newly-submitted evidence of a possible association between chemical exposures and obstructive sleep apnea, the Board finds that a remand is necessary to obtain an addendum opinion to determine the etiology of the Veteran's current obstructive sleep apnea.  As such, this claim presents certain medical questions concerning nexus, which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  See also Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release information to VA, any private doctor who has treated the Veteran's sleep apnea since November 2010.  All records obtained must be associated with the Veteran's claims file.

2.  Obtain an addendum to the October 2012 VA examination report, preferably from the original examiner.  If the original examiner is no longer available to provide the requested opinions, another equally qualified VA examiner shall provide the necessary additional opinions.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that obstructive sleep apnea had onset in service or is otherwise related to service.

In answering question above, the examiner must also consider and address the following: (i.) the Veteran's competent statements as to the onset and continuity of all symptomatology and (ii.) each of the July 2014 statements regarding in-service chemical exposure.

The examiner should provide a complete rationale for any opinion given, including discussion of any evidence contrary to the opinion arrived at by the examiner.  If the examiner is unable to provide an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  Thereafter, the issue on appeal must be readjudicated.  If a benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

